 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDKrispy Kreme Doughnut Corporation and Bakery,Confectionery and Tobacco Workers Interna-tional Union, Local No. 213, AFL-CIO-CLCBakery, Confectionery and Tobacco Workers Inter-national Union, Local No. 213, AFL-CIO-CLCand Krispy. Kreme Doughnut Corporation.. Cases 9-CA-18422, 9-CB-4595, and 9-RC-1331530 November 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 7 May 1982 the National Labor RelationsBoard issued its Decision, Order, and Certificationof Representative in Cases 9-RC-13315 and 9-CB-4595.' The Board adopted, as modified, Adminis-trative Law Judge John H. West's recommendedfindings that the Respondent Union had not violat-ed Section 8(b)(1)(A) as alleged, that the complaintbe dismissed, and that the objections to the electionbe overruled. In so doing, the Board adopted thejudge's credibility finding that employee RobertFoote had not promised to waive initiation fees foremployees who signed authorization cards beforethe representation election. 2 Accordingly, theBoard certified the Union as collective-bargainingrepresentative in an appropriate unit of the Em-ployer's employees. Thereafter, the Employer re-fused to bargain with the Union and, in a subse-quent proceeding, the Board granted the GeneralCounsel's Motion for Summary Judgment andfound that the Respondent Employer's refusal tobargain with the Union was violative of Section8(a)(5) and (1).3Thereafter, the Employer petitioned the UnitedStates Court of Appeals for the Sixth Circuit forreview of the Board's orders dismissing the com-plaint in Case 9-CB-4595 and directing the Em-ployer to bargain with the Union in Case 9-CA-18422. The Board cross-applied for enforcement ofits bargaining order. On 27 April 1984 the courtissued its decision wherein it reversed the Board,set aside the election, and remanded the controver-sy to the Board for further proceedings consistentwith its decision.4 In so doing, the court found' 261 NLRB 773 (1982) Chairman Dotson did not participate in thatcase or in the subsequent proceeding2 Because of the finding that Foote had not made these statements asalleged, the Board found It unnecessary to consider the Issue of whetherFoote was an agent for the Respondent Union The Board also dis-avowed an adverse inference drawn by the judge based on the GeneralCounsel's failure to call a former employee as a corroborating witness3 264 NLRB No 131 (1982) (Not reported in Board volumes )4 Krispy Kreme Corp v NLRB, 732 F 2d 1288 (6th Cir 1984)that, under the facts of this case, the judge unrea-sonably credited employee Foote's denial of havingadvised employees that union initiation fees wouldbe waived for those who signed union authdriza-tion cards before the election and that "it seemsdear that . . . Foote was the source of the discus-sions about waiving initiation fees."5 The courtnoted that statements of this nature have been pro-scribed in Savair,6 and the court construed suchstatements to be an unfair labor practice.7Thereafter, the Board accepted the court'sremand and notified the parties that they could filestatements of position with respect to the issuesraised by the remand. Subsequently, the Employerand the Union filed statements of position.In its statement of position, the Employer arguesthat further proceedings in Case 9-CA-18422 areunnecessary because the court overturned thecredibility findings of the Board and found thatFoote made unlawful initiation fee offers to em-ployees while soliciting union cards. Further, ac-cording to the Employer, the court implicitlyfound Foote to be an agent for the Union andoverturned the election which was the basis for theBoard's bargaining order. The Employer arguesthat a remedial order should issue in Case 9-CB-4595 because the court reversed the Board's dismis-sal of the complaint in that case. Finally, the Em-ployer contends that the Board should not direct asecond election absent the Union's establishing acurrent showing of interest because the originalshowing of interest was tainted by Foote's unlaw-ful offer to waive initiation fees.In its statement of position, the Union assertedthat it does not wish to participate in a secondelection, and that it no longer desires the Board toprocess the representation case.Having accepted the remand of the instant case,we must observe the court's opinion as the law ofthe case. For this reason we find that the Respond-ent Union, through its agent Robert Foote, violat-ed Section 8(b)(1)(A) of the Act by telling employ-ees that union initiation fees would be waived forthose who signed union authorization cards priorto the representation election. In remedying thisviolation, we shall order the Respondent Union tocease and desist from this conduct and to take theappropriate affirmative action. Upon considerationof the Respondent Union's statement of position,we shall further order that the petition in Case 9-RC-13315 be dismissed.5 Id at 1293NLRB v Savair Mfg Go, 414 US 270 (1973)7 732 F 2d at 1289273 NLRB No. 13 . KRISPY KREME DOUGHNUT CORP71.ORDER•IT • IS FURTHER ORDERED that the Respondent,,.Bakery, Confectionery arid • Tobacco WorkersInternational Union, Local No. 213, ,AFL,CIO-, CLC, its officers, agents, and represeritatiyes,,:-,shall1.Cea.e and d'e'sist'from-'.(a) Telling eirfployees., that unidin initiation feeswill be WaiVed for those who sign a union, authori-zation' card prior tO a.repreentation election.,(b), In' anSi 'like' of related ,manner. restraining orcberding employeei in the eXercise of the rightsgUaranteed them by Section 7 of the, Act.2.'Take, the following 'affirmative a.ction neces-...†sary 10 effectuate the poliCie's'of,the Act.(a) Post at its union office copies. 'of the aftachednotice marked "APpendix."8, Copies of the ,notice,on forms. provided by the Regional DireCtor forRegion: 9,..after being signed by ._the RespOndent'sauthOrized representative,' shall be posted by theRespondent Immediately upon receipt and, main-tained for '60 .consechtiye,, days in' conspicuous'place's including all places Where ''notides to ifieni-bers are- dustornarily. posted. Reasonable' steps-shallbe taken by the Respondent to 'ensure that the :no-tices are not altered, defaCed, Or Covered by" anyother material. .†; (b) Sign and return to' the Regional Director, suf-- ficient copies of 'the notice for posting by Kri‡pyKreme Division, 'Beatrice' Foods CO.,- if willing, at8 If this Order is enforced by a Judgment of a United States COurf ofApp.ea.ls; the Words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shalEread.:Posteii Pursuant to a Judgmentof the United States,,Court of Appeals Enforcing an Order of the Nation-al Labor Relations BoM.d "'- all.,places. where,' notices- toeinployeesirare-,b-ustom-.arily posfed.•ts _(c) Notify- the. Regional.- DirectOr7-rifiN...-writnig'within 20 days frorfithe. date Ordef whatsteps the Respondent has taken Io•Com`p1)-7:IT IS FURTHER. ;,ORI3ERED;;-thatithe BOard's Deci-sion and Order -in -Case .9-CA-18422, 264 NLRB,No. 131 (1982);:findinithat the- EiriplOyer violatedSection 8(a)(1) and (5,), of4theAct, by _refusing tobargain with -the'. Union; be ievOked afici that thecomplaint be- dismiss-ed..IT IS FURTHER.ORDERED that the CertificatiOn of.Representative' be ;revoked'. and that' the- petition. in. Case. 9=RC-13315;-261.NLRB 773 (1982), be 'dis-missed.• r. •:=' APPENDIX-•••:- ..!:.NOTICE TO MEMBERS ••-t'POSTED BY ORDER-,OF THE...NATIONAL LABOR RELATIONS :BOARDAn Agency of-the...:Uni.ted .States Government,The National Labor- Relations. Board has :foundthat we violated the National Labor Relations Act,and has ordered usl_to{p'ost andabide by this_ notice.† _.•WILL NOT -telf: 'emplbyees that-- union initi-ation fees will be waived-f for those: who sign' aunion' authorization ICardi 'prior to a- fepre'sentition'election: '••WE'"wiLL. NOT 'in any- like Or related manner -re-strain or- coerce youln' the exercise- of the rightsguaranteed 'you -by .Section- 7 •of,the-Adi..$BAKERY, `CONFECTIONERY .'AND TO-dACCO WORKERS "INTERNATIONAL -UNION,' LOCAL No. 213, AFL-CIO-. CLC'"---iuris,.'{I"-', The Natibnal Laboi ,',Relations Board'orders thatits . DedisiOn and†Order,. 'Case 9-CB-4595, .261-"NLRB 171 (1982)', dismissing the cOmplaint.in its'entirety, i revoked.†.†"1"4r";-•